PD-0291-15
                                                            COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                            Transmitted 6/1/2015 4:36:25 PM
                                                             Accepted 6/2/2015 11:17:13 AM
                                                                             ABEL ACOSTA
                                                                                     CLERK

                          PD-0291-15

         In the Court of Criminal Appeals of Texas

                        Leroy Calhoun, Jr.

                                v.

                        The State of Texas

       Third and Final Motion to Extend Time to File
              Petition for Discretionary Review
Leroy Calhoun moves, under Rule 68.2, to extend the time to
file a petition for discretionary review (PDR).

On February 12, 2015, the Tenth Court of Appeals aﬃrmed the
judgment of the trial court in a memorandum opinion, under
cause number 10-14-00058-CR.

Two previous extensions to file a PDR has been requested. The
current deadline is May 15, 2015.

Mr. Calhoun requests an additional 15 days to file the petition,
making the new due date May 30, 2015, the date that both this
motion and his PDR are being filed.

Counsel has been occupied with motions for new trial in State v.
Marcos Iturbe in Harris County and State v. Arturo Tena in El
Paso County, and pending appeals in Andre Thompson v. State,
01-14-00862-CR; Jose Hernandez v. State, 01-14-00898-CR ;
Judist Broussard v. State, 01-15-00074-CR; and Pete Rodriguez
v. State, 01-15-00135-CR.



                                                 June 2, 2015
I served a copy of this motion on the State of Texas simultane-
ously with electronic filing.

                                   Respectfully,

                                   /s/ Franklin Bynum
Bynum Law Office                   Franklin Bynum
2814 Hamilton Street               Texas Bar Number 24069451
Houston, Texas 77004               fgb@lawfgb.com
                                   (713) 343-8844




                               2